Citation Nr: 1123857	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  09-12 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to special monthly pension based on the need for regular aid and attendance.

2.  Entitlement to nonservice-connected pension benefits, to include the question of whether the Veteran's annualized countable annual income exceeds the maximum annual income limit for receipt of payment of such benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The Veteran had active service from August 1970 to March 1972.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Des Moines, Iowa Regional Office (RO) of the Department of Veterans Affairs (VA) that denied entitlement to special monthly pension based on the need for regular aid and attendance.  It also comes on appeal from a December 2007 determination of the St. Paul, Minnesota Pension Center that denied the Veteran payment of nonservice-connected pension benefits.

The issues on appeal are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Court has held that where there has been a determination that the veteran is entitled to Social Security Administration benefits, the records concerning that decision are often needed by the VA for evaluation of pending claims, and must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, the medical records from SSA pertaining to any original award of disability benefits and any continuing award of benefits should be requested and associated with the claims file.

The record shows that the Veteran is in receipt of Social Security Disability benefits.   However, the Board observes that the record does not contain a copy of the determination granting such benefits or the clinical records considered in reaching the determination.  The record also does not reflect that the VA has sought to obtain those records.  Such records may be useful in adjudicating the Veteran's claims.  

With regard to the duty to assist, VA must make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c)(d) (2010).  Such assistance includes the obligation to obtain ongoing treatment records while a claim is pending.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  A May 2011 Informal Hearing Presentation shows that the Veteran informed his representative that he was undergoing surgery at the Omaha VA Medical Center for his colon on May 13, 2011 and May 24, 2011.  However, there is no evidence that these treatment records have been associated with the Veteran's claims file.  As these records may bear on the outcome of the Veteran's aid and attendance claim, the Board finds that they, along with any other outstanding VA treatment records, should be located and placed in the Veteran's claims file.

VA's assistance to the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2010).   The record does not demonstrate that the Veteran has been provided a VA examination to determine whether his disabilities render him so helpless or so nearly helpless that he requires the regular aid and attendance of another person.  Therefore, the Board finds that a remand is necessary for an examination in this regard.
 
Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain clinical treatment records from applicable VA facilities from 2006 to the present, to include records pertaining to the Veteran's May 13, 2011 and May 24, 2011 surgeries at the Omaha VA Medical Center.  If such records cannot be located, please so indicate in the record.

2.  The Social Security Administration should be contacted and asked to furnish a copy of all disability determinations pertaining to the Veteran and all clinical records that were considered in adjudicating his claim(s) for SSA disability benefits.

3.  Afford the Veteran an opportunity to attend an appropriate VA examination or examinations to evaluate the severity of his disabilities for pension purposes.  This may include psychiatric, orthopedic, cardiovascular, visual, genitourinary, and/or aid and attendance examination.  The claims folder should be reviewed by the examiner(s) and that review should be indicated in the examination report.

Specifically, the examiner(s) shall evaluate the severity of each of the disabilities and provide an opinion as to whether it is at least as likely as not that the Veteran's disabilities singly or in combination, render him permanently bedridden or so helpless as to be in need of the regular aid and attendance of another.

A complete rationale must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  When the above action has been accomplished, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and be afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate. 


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


